Title: From George Washington to Colonel Joseph Reed?, 27 December 1776
From: Washington, George
To: Reed, Joseph



Dear Sir
Newtown [Pa.] Decr 27th 1776

I was this morning favoured with yours & thank you much for your kind congratulations & wishes. I regret much the Accident that prevented the passage of our Troops. had it not been for that cause and the Several attacks intended, had been made, I am persuaded our Plans would have succeedd to our warmest wishes. I have several Letters to write & therefore must refer you to Colo. Cadwalader who will inform you that I am about to consult my Officers what future Operations may be necessary &c. and of the number of Prisoners &c. that was taken at Trenton. I am Dr Sir with much esteem Yr Most Obedt Sert

Go: Washington

